Title: IV. To James Madison, 12 November 1801
From: Jefferson, Thomas
To: Madison, James


Th:J. to J.M.
Nov. 12. 1801.
Will you give this inclosed a serious revisal, not only as to matter, but diction? where strictness of grammar does not weaken expression, it should be attended to in complaisance to the purists of New England. but where by small grammatical negligences, the energy of an idea is condensed, or a word stand for a sentence, I hold grammatical rigor in contempt. I will thank you to expedite it, and to consider, as you go along, in the documents promised, which of them go from your office, & to have them prepared in duplicate, with a press copy of one of the duplicates for me.

Genl. Hurd’s commission is still wanting.
The inclosed letter &c. from Read was sent me by mr Gallatin. I inclose it merely that you may have your eye on the establishment of those agents. be so good as to return it immediately to mr Gallatin.
